IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT



                                 No. 01-11069
                               Summary Calendar



                          UNITED STATES OF AMERICA,

                                                       Plaintiff-Appellee,

                                    versus

                              MICHAEL PAUL JAMES,

                                                      Defendant-Appellant.

                           --------------------
               Appeal from the United States District Court
                    for the Northern District of Texas
                          USDC No. 4:00-CR-229-1
                           --------------------
                              October 7, 2002

Before JONES, DUHÉ, and CLEMENT, Circuit Judges.

PER CURIAM:1

       Michael Paul James appeals his sentence following his guilty-

plea       conviction   for   possession     with   intent   to   distribute

methamphetamine.        He argues that the district court clearly erred

when it increased his offense level by two for the possession of a

dangerous weapon during the commission of the offense.              He also

contends that the court did not address his assertion at the




       1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
sentencing hearing that he had forgotten that there was a gun and

a knife in his car when he delivered the methamphetamine.

     The record shows that the district court addressed James’s

assertions   and   that   the   court’s   finding   with   respect   to   the

presence of a weapon during the commission of James’s drug offense

was supported by the record and was not clear error.            See United

States v. Jaquinot, 258 F.3d 423, 431 (5th Cir. 2001); United

States v. Brown, 217 F.3d 247, 261 (5th cir. 2000); see also United

States v. Myers, 150 F.3d 459, 465 (5th Cir. 1998).

     AFFIRMED.




                                     2